PER CURIAM.
The Board on Professional Responsibility recommends that respondent Robert M. Standard be disbarred pursuant to D.C.Code § ll-2503(a) (2001), because he was convicted in the United States District Court for the Central District of California of bankruptcy fraud in violation of 18 U.S.C. § 152. Neither Bar Counsel nor respondent has taken exception to the Board’s report. Since bankruptcy fraud is a crime that inherently involves moral turpitude, disbarment is mandatory and we accept the Board’s recommendation. See In re Sugarman, 677 A.2d 1049, 1050 (D.C. 1996) (per curiam). Accordingly, it is hereby
ORDERED that Robert M. Standard is disbarred from the practice of law in the District of Columbia. As respondent has not filed the affidavit required by D.C. Bar R. XI, § 14(g), we direct his attention to the requirements of that rule and their effect on his eligibility for reinstatement. See D.C. Bar XI, § 16(c).

So ordered.